Citation Nr: 0125720	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  96-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating from 30 percent for 
rheumatic heart disease for the period prior to November 20, 
1995.

2.  Entitlement to an increased rating from 60 percent for 
rheumatic heart disease for the period beginning January 1, 
1996.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from December 1990 to 
September 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim seeking entitlement to an 
increased rating for rheumatic heart disease from 30 percent.  
The RO also granted a temporary total rating for the period 
from November 20, 1995, to January 1, 1996.  The veteran's 
claims file was later transferred to the RO in Cleveland, 
Ohio.  In a May 2001 rating decision, the RO granted the 
veteran an increased rating for his rheumatic heart disease 
to 60 percent effective January 1, 1996.  

The veteran was scheduled to appear for a RO hearing in 
November 1996, but failed to report for such hearing.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  For the period prior to November 20, 1995, the evidence 
does not show definite enlargement of the heart, severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
arrhythmias.  

3.  The veteran does not have chronic congestive heart 
failure.

4.  The evidence does not show that a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  

5.  The veteran does not have an ejection fraction of less 
than 30 percent.  


CONCLUSIONS OF LAW

1.  For the period prior to November 20, 1995, the criteria 
for a rating in excess of 30 percent for rheumatic heart 
disease have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991& Supp. 2001); 38 C.F.R. § § 4.101, 4.104, 
Diagnostic Code 7000 (prior to January 12, 1998); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

2.  For the period beginning January 1, 1996, the criteria 
for a rating in excess of 60 percent for rheumatic heart 
disease have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991& Supp. 2001); 38 C.F.R. § § 4.101, 4.104, 
Diagnostic Code 7000 (prior to January 12, 1998); 38 C.F.R. 
§ § 4.7, 4.104, Diagnostic Code 7000, note following 
Diagnostic Code 7005 (effective January 12, 1998); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA treatment records were submitted from August 1995 to 
November 1995.  When the veteran was seen in August 1995, his 
blood pressure was 139/51.  He was diagnosed with rheumatic 
heart disease with probable mitral and aortic stenoses.  He 
was hospitalized in November 1995 for aortic insufficiency, 
and underwent an aortic valvuloplasty.  He denied shortness 
of breath, dyspnea, or exertion.  He reported occasional 
episodes of chest pain sharp in nature, not associated with 
inspiration or expiration or movement.  

VA treatment records were submitted from 1991 to 1996.  At an 
exercise test in August 1995, the veteran's maximum blood 
pressure was 220/90, and his maximum workload was 18.5 METS.  
An ECG taken in August 1995 was normal and showed blood 
pressure of 139/51.  He was seen in May 1996 for non-
exertional sharp pleuritic chest pains.  In May 1996, the 
veteran's blood pressure was 14/83.  He was seen in July 1996 
for persistent musculoskeletal pain, but on examination, the 
examiner was unable to identify the etiology of the veteran's 
persistent pain.  

The veteran was examined by the Park Medical Center for the 
VA in January 1997.  He complained of sharp, stabbing chest 
pain lasting for several seconds at a time, at several 
locations in the precordial area.  He described significant 
sensitivity to his chest scar which was somewhat painful on 
any kind of contact.  He denied any long lasting chest pains 
or tightness.  He described exertional shortness of breath on 
moderate exertion like walking up a flight of stairs or 
walking more than 1/2 mile at a stretch.  He denied any 
paroxysmal nocturnal dyspnea, orthopnea or leg edema.  He 
denied any dizziness or syncope.  Examination showed that 
there was no jugular vein distension or carotid bruits.  His 
lungs were bilaterally clear, and cardiac examination 
revealed irregular rhythm with an S4 gallop.  There was a 
normal aortic second sound as well as a Grade I/VI diastolic 
murmur at the aortic valve area suspicious of possible mild 
aortic valve regurgitation.  Extremities revealed no leg 
edema and good pedal pulses.  Blood pressure was 140/90, 
pulse was 70 per minute, and the veteran was afebrile.  
Electrocardiogram showed normal sinus rhythm with abnormal 
left axis deviation and left ventricular hypertrophy with 
nonspecific ST and T wave changes.  The chest x-rays were 
still pending.  A 2D echocardiogram was recommended because 
of evidence of aortic valve disease and previous aortic valve 
repair surgery.  

Under diagnosis, the examiner wrote that there was rheumatic 
aortic valve disease with aortic valve regurgitation 
requiring aortic valve repair in November 1995.  The examiner 
commented that there was no clinical evidence of congestive 
heart failure or cardiac decompensation.  The veteran had 
clinically very mild aortic valve regurgitation and no other 
clinical findings.  The veteran had atypical chest pain, 
which seemed to musculoskeletal in nature from his previous 
surgery as well as having a tender chest scar.  From a 
clinical description, the veteran was in cardiac functional 
class II.  The examiner noted that further comments would be 
made after reviewing the chest x-ray as well as the 2D 
echocardiogram with Doppler study.  The chest x-ray showed no 
active cardiopulmonary disease.  The echocardiogram showed 
moderate dysfunction and an ejection fraction of 30 percent.  
After reviewing these findings, the examiner commented that 
the veteran seemed to be more in cardiac functional class 
III, and had significant cardiac disability.  

The veteran was hospitalized at a VA hospital in from April 
3-5, 1997.  He was diagnosed with systemic rash and fever of 
unknown origin.  On the day of discharge, the veteran's rash 
was greatly improved.  

The veteran was hospitalized at a VA hospital in April and 
May 1997 with acute rheumatic fever.  Repeat chest x-rays did 
not show any enlarging of the pulmonary nodules or any 
cavitation.  A transthoracic echocardiogram done in May 1997 
showed a left ventricular ejection fraction of 60 to 65 
percent, thickened aortic valve and mild mitral 
regurgitation.  A transesophageal echo done in May 1997 
showed no vegetations of the valves, mild aortic 
insufficiency, and normal left ventricular systolic function.  
The veteran experienced no more fever after May 1, 1997, but 
his arthralgias in the ankles and hips persisted.  Evidence 
that the veteran was suffering from acute rheumatic fever 
included a history of sore throat with desquamating 
erythematous rash, migratory arthritis, previous history of 
rheumatic fever, positive arteriosclerosis obliterans, 
positive DNS SE B antibody at 1-240, and all the other 
negative tests including the echocardiogram.  

VA treatment records were submitted from 1997 and 1998.  A VA 
x-ray from April 1997 showed heart size at least mildly 
enlarged.  The lungs were clear.  An echocardiogram from 
April 1997 showed that there was borderline left atrial 
enlargement.  

The veteran was scheduled for a VA examination in July 1998, 
but failed to report for said examination.  

The veteran was scheduled for VA examinations in January and 
May 1999, but failed to report for said examination.  

The veteran was afforded a VA evaluation in March 2001 at the 
Ohio State Medical Center.  He stated that he had not had 
problems with his arteries or veins or with arrhythmias.  The 
examiner noted however, that the veteran did have significant 
problems with his heart.  The veteran stated that in 1991 he 
developed rheumatic fever, which entailed fever, rash, 
fatigue, joint swelling, and chest pains.  He stated that he 
developed problems with rheumatic heart disease of his aortic 
valve and underwent aortic valve valvuloplasty in 1995.  The 
veteran complained of chronic fatigue, palpitations with any 
type of exercise, and shortness of breath.  He stated that 
occasionally he would even have left arm heaviness.  He 
stated that he continued to have problems with his scar and 
pain in certain regions of the scar.  The examiner commented 
that the veteran's pain could be relieved if sternal wires 
were relieved at a later date.  The veteran stated that he 
could no longer work at labor intensive jobs, which is what 
he had done in the past.  

The examiner's impression was rheumatic fever with rheumatic 
heart disease of the aortic valve status post valvuloplasty; 
pain to palpation of the sternal scar at the areas where the 
twisted wires from the sternotomy were present; left 
ventricular hypertrophy with an ejection fraction of 40 
percent per echocardiogram from rheumatic fever; and 3 + 
aortic valve regurgitation from rheumatic fever.  The 
examiner commented that the veteran did not show up for his 
cardiac stress test so that METS could not be determined.  

A Doppler Study was also taken which showed 2 to 3+ or 
moderate aortic valve regurgitation as well as mild or 1 to 
2+ tricuspid regurgitation; a pulse wave Doppler study 
showing normal looking LV compliance, and; CW Doppler study 
confirming aortic and tricuspid regurgitation with right 
ventricular systolic pressure of 30 mm Hg which was within 
the normal study.  


Analysis

The veteran claims that he is entitled to increased ratings 
for his service-connected rheumatic heart disease.  The 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has been examined by the VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (codified at 
38 U.S.C. § 5103A); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The veteran is currently rated as 30 percent disabled for his 
service-connected rheumatic heart disease for the period 
prior to November 20, 1995, and 60 percent disabled for the 
period beginning January 1, 1996.  He was given a temporary 
total rating for the period from November 20, 1995, through 
December 31, 1995.  He is not service connected for other 
cardiac problems.  In order to get an increased rating from 
30 percent for the period prior to November 20, 1995, or an 
increased rating from 60 percent for the period beginning 
January 1, 1996, the symptomatology of the rheumatic heart 
disease would have to meet the diagnostic criteria of 38 
C.F.R. § 4.104, Code 7000.

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, the veteran's rheumatic heart disease must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claims for rheumatic heart disease under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

Under the old diagnostic criteria for rheumatic heart 
disease, Diagnostic Code 7000 instructs that the veteran 
would receive a 30 percent evaluation for inactive rheumatic 
heart disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation is assigned to inactive 
rheumatic heart disease manifest by definite enlargement of 
the heart; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and more 
than light manual labor was precluded.  He would receive a 
100 percent evaluation if his inactive rheumatic heart caused 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; and more than sedentary 
employment was precluded.  The veteran would also receive a 
100 percent disability rating if he had active rheumatic 
heart disease with ascertainable cardiac manifestation for a 
period of 6 months.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(prior to January 12, 1998).

Under the old diagnostic criteria for diseases of the heart, 
the subsequent progress of rheumatic heart disease, and the 
effect of superimposed arteriosclerotic or hypertensive 
changes cannot usually be satisfactorily disassociated or 
separated so as to permit differential service connection.  
38 C.F.R. § 4.101 (prior to January 12, 1998).  

Under the new diagnostic criteria for valvular heart disease, 
including rheumatic heart disease, Diagnostic Code 7000 
instructs that a 30 percent rating is assigned where there is 
valvular heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization), resulting in a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned where there is valvular heart disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or: workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned when there is valvular heart 
disease resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent rating can also be assigned during 
active infection with valvular heart damage and for three 
months following cessation of therapy for the active 
infection. 38 C.F.R. § 4.104, Diagnostic Code 7000 (effective 
January 12, 1998).

NOTE (2) under Diseases of the Heart instructs that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 millimeters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 38 C.F.R. § 4.104 (effective January 12, 
1998).

If nonservice-connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, a medical opinion as to which 
condition is causing the current signs and symptoms shall be 
requested. 38 C.F.R. § 4.104, note following Diagnostic Code 
7005 (effective January 12, 1998).

For the period prior to November 20, 1995, since the new 
diagnostic criteria did not become effective until January 
12, 1998, only the old diagnostic criteria apply.  In order 
to get a 60 percent rating under the old criteria, the 
evidence must have shown definite enlargement of the heart; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and more 
than light manual labor precluded.  However, an ECG taken in 
August 1995 was normal, and the veteran's blood pressure was 
139/51.  At an exercise test in August 1995, the veteran's 
maximum workload was 18.5 METS.  As the evidence does not 
show such manifestations as definite enlargement of the 
heart, dyspnea on exertion, elevation of systolic blood 
pressure, or arrhythmias prior to the veteran's aortic 
valvuloplasty in November 1995, the veteran does not meet the 
criteria for a 60 percent rating for his rheumatic heart 
disease for the period prior to November 20, 1995.  

For the period beginning January 1, 1996, both diagnostic 
criteria apply.  In order to get a 100 percent rating under 
the old diagnostic criteria, the evidence must show a number 
of different criteria, including rales, pretibial pitting at 
the end of the day or other definite signs of beginning 
congestive failure.  However, at the veteran's January 1997 
examination at the Park Medical Center, the examiner 
specifically commented that there was no clinical evidence of 
congestive heart failure or cardiac decompensation.  As the 
other evidence of record does not show signs of beginning 
congestive failure, the veteran does not meet the 
requirements for a 100 percent rating under the old 
diagnostic criteria.  

In order to get a 100 percent rating under the new diagnostic 
criteria, the evidence must show one of three criteria.  One 
of the criteria is valvular heart disease resulting in 
chronic congestive heart failure.  As discussed above, the 
evidence does not show congestive heart failure.  Another of 
the criteria is a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope.  The 
examiner at the veteran's March 2001 examination commented 
that the veteran's METS could not be determined since he did 
not show up for his cardiac stress test.  The last of the 
three criteria is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  At the veteran's 
March 2001 examination, the examiner commented that the 
veteran had left ventricular hypertrophy with an ejection 
fraction of 40 percent.  Accordingly, as the evidence does 
not show that the veteran meets any of the three criteria for 
a 100 percent rating under the new diagnostic code, the 
veteran does not meet the requirements for a 100 percent 
rating under the new diagnostic criteria.  

Based on the foregoing, the veteran's claim for an increased 
rating for rheumatic heart disease from 60 percent disabling 
for the period beginning January 1, 1996, must be denied.  
38 C.F.R. § § 4.7, 4.101, 4.104, Diagnostic Code 7000 (prior 
to January 12, 1998); 38 C.F.R. § § 4.7, 4.104, Diagnostic 
Code 7000, note following Diagnostic Code 7005 (effective 
January 12, 1998).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's cardiovascular disability has had some 
consequences with regard to his employment (the veteran 
stated that he was no longer able to work at labor intensive 
jobs), his disability does not have unusual manifestations 
and does not affect employment in ways that are not already 
taken into account under the provisions of the rating 
schedule.  It is important to note that, under the provisions 
of  38 C.F.R. § 4.1, the percentage ratings contemplated in 
the rating schedule represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  The regulation further 
provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special cardiovascular examinations to determine the 
extent of the veteran's rheumatic heart disease.  The 
evidence includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 30 percent for rheumatic 
heart disease for the period prior to November 20, 1995, and 
is also against an increased rating from 60 percent for 
rheumatic heart disease for the period beginning January 1, 
1996.  




ORDER

Entitlement to an increased rating from 30 percent for 
rheumatic heart disease for the period prior to November 20, 
1995, is denied.  

Entitlement to an increased rating from 60 percent for 
rheumatic heart disease for the period beginning January 1, 
1996, is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



